FRANK B. DOWLING, County Judge.
Order authorizing foreign guardian to manage property of nonresident ward: The petition of Ethel Baylis Moore, a nonresident guardian, for authority to manage the property of Joseph H. Tims, a nonresident ward for whom said petitioner was appointed guardian in the state of Mississippi, coming on to be heard; and it appearing to the court that said guardian has designated a resident agent according to law, that she has filed with her petition a certified copy of her letters of guardianship and of the bond executed by her in the state of Mississippi, and that no reason exists why said foreign guardian should not be authorized to manage the property of her ward in this state; and the court being fully advised;
*76It is ordered and adjudged that said Ethel Baylis Moore oe and she is hereby authorized to manage the property of said nonresident ward in the state of Florida, described as follows: All of the NE % of the NE *4 of the NE *4 lying SE of the railroad right-of-way, less 75 by 100 feet in the SW corner of section 23, township 56 south, range 39 east, Dade County, Florida. Said guardian shall manage and control said property in accordance with the laws of this state and in accordance with the orders of this court.
Confirmation of sale: This cause comes on to be heard upon the petition of Ethel Baylis Moore, guardian of Joseph H. Tims, N.C.M., appointed by the chancery court of Forrest County, Mississippi, together with the exhibits attached thereto, and it appearing to the court that the following described property: All of the NE *4 of the NE % of the NE % lying SE of the railroad right-of-way, less 75 by 100 feet in the SW corner of section 23, township 56 south, range 39 east, Dade County, Florida, was sold by the said guardian with the approval of said court on June 24,1944, to B. F. Bizzell, but that said sale was not approved and confirmed by this court, and it further appearing unto this court that the said sale should be approved and confirmed,
It is ordered and adjudged that the sale by Ethel Baylis Moore, as guardian of Joseph H. Tims, N.C.M., of the property described above on June 24, 1944 to B. F. Bizzell, for the cash sum of $800, which sum has been received by the said guardian, be and it is hereby approved, ratified and confirmed nunc pro tunc.